             Case 1:19-cv-03135-TNM Document 7 Filed 12/12/19 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

____________________________________
                                     )
GUN OWNERS OF AMERICA, INC.,         )
                                     )
                  Plaintiff,         )
                                     )
            v.                       )               Case No. 19-cv-3135 (TNM)
                                     )
U.S. DEPARTMENT OF JUSTICE,          )
                                     )
                  Defendant.         )
____________________________________ )

                                    JOINT STATUS REPORT

        Pursuant to this Court’s November 22, 2019, Minute Order, Gun Owners of America, Inc.,

(“Plaintiff”) and United States Department of Justice (“Defendant”) hereby file the following joint

status report.

        1.       At issue in this Freedom of Information Act (“FOIA”) lawsuit is a FOIA request

served by Plaintiff upon the Defendant seeking records related to the “Privacy Policy” contained on

Defendant's website. Specifically, when signing up for email notifications from the Bureau of

Alcohol Tobacco and Firearms (“ATF”), Plaintiff saw a “privacy policy” notice at the end of the

page that states: “Although the primary purpose of automatically collecting this kind of information

is not to track individuals who visit this site, in certain circumstances and consistent with federal

law, the Department may take additional steps to identify you using this information and may share

this information, including your identity, with other agencies.” Plaintiff’s FOIA request seeks

records identifying or describing the “additional steps” DOJ takes to identify visitors, the

“information collected,” the “other agencies” with whom the information is shared, and the

“purpose” for which the information is collected.
            Case 1:19-cv-03135-TNM Document 7 Filed 12/12/19 Page 2 of 3



       2.      In its Minute Order, the Court directed the parties to meet and confer and submit a

joint status report and proposed briefing schedule by December 13, 2019. The Court specifically

directed the parties to address (1) the status of Plaintiff's FOIA request, (2) the anticipated number of

documents responsive to Plaintiff's FOIA request, (3) the anticipated date(s) for release of the

documents requested by Plaintiff, (4) whether a motion for an Open America stay is likely in this

case, (5) whether a Vaughn index will be required in this case, and (6) a briefing schedule for

dispositive motions, if required. As directed, the parties have conferred by email and by telephone

on multiple dates.

       3.      Plaintiff has agreed to limit the time frame of its FOIA request to two periods of time:

a current period of 12 months, plus an additional 6 month period when the language in question was

added to the DOJ Privacy Policy (October 1, 2001 to March 31, 2002).

       4.      Defendant informed Plaintiff that a search for the older records would require

additional time to determine whether records still exist from this time period and, if so, to identify all

potentially relevant custodians within the Office of Privacy and Civil Liberties (OPCL).

Accordingly, the Defendant is unable, at this time, to inform the Court of the number of documents

responsive to Plaintiff's FOIA request, or the anticipated date(s) for release of non-exempt

documents requested by Plaintiff.

       5.      The parties have agreed that, while Defendant is identifying all custodians that may

have responsive records within the two periods of time Plaintiff is interested, Defendant will conduct

a targeted search for more recent records in order to locate a set of responsive records that may

respond to Plaintiff's request. Defendant will process records located during this search and will

make every effort to produce nonexempt material before the parties submit a further Joint Status

Report to the Court.



                                                    2
            Case 1:19-cv-03135-TNM Document 7 Filed 12/12/19 Page 3 of 3



       6.      The parties will continue to confer regarding a timeframe for the processing of

records, once a final page count is ascertained.

       7.      Based on a preliminary review of the Plaintiff’s request thus far, the parties do not

anticipate the need for an Open America Stay.

       8.      The parties suggest that they wait until the processing of records is complete and the

parties have made attempts to address any issues that may arise before informing the Court if a

Vaughn Index and schedule for dispositive motions will be necessary.

       9.      The parties propose to file a further joint status report by February 28, 2020.



 DATED: December 12, 2019                                   Respectfully submitted,

                                                            JESSIE K. LIU, D.C. Bar # 472845
                                                            United States Attorney

  /s/ Robert J. Olson              .                        DANIEL F. VAN HORN, D.C. Bar # 924092
 ROBERT J. OLSON, D.C. Bar # 1029318                        Chief, Civil Division
 WILLIAM J. OLSON, D.C. Bar # 233833
 JEREMIAH L. MORGAN, D.C. Bar # 1012943
 William J. Olson, P.C.
 370 Maple Avenue West, Suite 4                             BY: /s/ Darrell C. Valdez        .
 Vienna, VA 22180-5615                                      DARRELL C. VALDEZ, D.C. Bar # 420232
 703-356-5070                                               Assistant United States Attorney
 wjo@mindspring.com                                         United States Attorney’s Office
                                                            Civil Division
 Counsel for Plaintiff                                      555 4th Street, N.W.
                                                            Washington, D.C. 20530
                                                            (202) 252-2507
                                                            darrell.valdez@usdoj.gov

                                                            Counsel for Defendant




                                                   3
